Exhibit Execution Version Third Amendment to Amended and Restated Credit Agreement Dated as of April 17, 2009 among McMoran Exploration Co., As Parent, McMoran Oil & Gas LLC, as Borrower, The Guarantors, JPMorgan Chase Bank, N.A. as Administrative Agent, GE Business Financial Services Inc., fka Merrill Lynch Business Financial Services Inc. as Syndication Agent, Toronto Dominion (Texas) LLC, BNP Paribas, and ING Capital LLC, as Documentation Agents, and The Lenders Party Hereto Third Amendment To Amended and Restated Credit Agreement THIS Third
